 

IN THE UNITED STATES DISTRICT COURT we oa 7
FOR THE DISTRICT OF MONTANA 28 20
BILLINGS DIVISION Clerk, U S District Court

L.B., individually and on behalf of
D.B. a minor,

Plaintiffs,
VS.

UNITED STATES OF AMERICA,
BUREAU OF INDIAN AFFAIRS,
and DANA BULLCOMING, an
agent of the Bureau of Indian Affairs
sued in his individual capacity,

Defendants.

 

 

District Of Montana
Billings

CV-18-74 -BLG-SPW

ORDER

Before the Court are United States Magistrate Judge Timothy Cavan’s

findings and recommendations filed July 16, 2019. (Doc. 60). Judge Cavan

recommends this Court deny Plaintiffs’ motion for summary judgment (Doc. 23)

and grant Defendant United States of America’s cross motion for summary

judgment. (Doc. 34).

I. Standard of review

Plaintiffs filed timely objections to the findings and recommendations.

(Doc. 62). Plaintiffs are entitled to de novo review of those portions of Judge
Cavan’s findings and recommendations to which they properly object. 28 U.S.C. §
636(b)(1); Fed. R. Civ. P. 72(b)(3).
II. Background

Plaintiffs do not object to Judge Cavan’s background section. Judge
Cavan’s background section is adopted in full.

To summarize, in 2015, Bureau of Indian Affairs Officer Dana Bullcoming
coerced L.B. into having sex while she was intoxicated under threat of legal
ramifications if she did not do so due to her being intoxicated in the presence of
her children. As a result of the sex, L.B. was impregnated and subsequently gave
birth to D.B. In 2017, Officer Bullcoming was convicted in federal court for
deprivation of rights under color of law, in violation of 18 U.S.C. § 242. Plaintiffs
brought this action against the United States and Officer Bullcoming pursuant to
the Federal Tort Claims Act and 42 U.S.C. § 1983. Plaintiffs filed a motion for
summary judgment on the FTCA claim. The United States responded with a cross
motion for summary judgment on the FTCA claim.

Judge Cavan recommended the Court deny Plaintiffs’ motion for summary
judgment and grant the United States’ motion for summary judgment because, in
Judge Cavan’s view, Officer Bullcoming was not acting within the scope of his

employment, a jurisdictional prerequisite to an FTCA claim.
Ill. Discussion

Plaintiffs make two objections to Judge Cavan’s recommendation. First,
Plaintiffs argue Judge Cavan misapplied Millbrook v. United States, 569 U.S. 50,
52 (2013). Second, Plaintiffs argue Judge Cavan misapplied current Montana law
and request in the alternative that the Court certify the issue to the Montana
Supreme Court.

A. Millbrook

Plaintiffs argue under Millbrook, a law enforcement officer’s intentional tort
must only “arise” within the scope of employment as opposed to the intentional
tort itself being within the scope of employment. The Court acknowledges the
Supreme Court’s phrasing of its conclusion was slightly clumsy, but the opinion
clarifies any confusion. The Supreme Court twice stated the act or omission giving
rise to the claim must be “within the scope of his office or employment.”
Millbrook, 569 U.S. at 55. Plaintiffs fail to cite any court which has interpreted
Millbrook to require something other than the tort must be committed “within the

scope of [the employee’s] office or employment.” Plaintiffs’ first objection is
overruled.

B. Current Montana law
Plaintiffs argue current Montana law imposes vicarious liability on an
employer when the employer has a non-delegable duty.

Plaintiffs’ argument is accurate but misplaced. The Federal Tort Claims Act
waives the United States’ immunity for certain torts committed by its employees
“while acting within the scope of [their] office or employment.” 28 U.S.C. §§
1346(b)(1), 2680(h). Whether an employee was acting within the scope of his
employment is determined by the laws of the state where the act occurred. Wilson
v. Drake, 87 F.3d 1073, 1076 (9th Cir. 1996). Crucially, however, the FTCA does
not incorporate the States’ other theories of vicarious liability. Primeaux v. United
States, 181 F.3d 876, 878 (8th Cir. 1999). An act committed outside the scope of
employment which an employer would normally be liable for under another theory
of vicarious liability does not fall within the FTCA’s waiver of immunity. Pierson
v. United States, 527 F.2d 459, 464 (9th Cir. 1975) (even if employee had apparent
authority to commit the act, the United States would nonetheless be immune if
conduct was not within scope of employment). State common law cannot override
the text of the FTCA. Alinsky v. United States, 415 F.3d 639, 645 (7th Cir. 2005);
see also Logue v. United States, 412 U.S. 521, 528 (2005) (holding the FTCA’s
contractor exception did not simultaneously adopt state common law exceptions to

the exception).
Thus, Plaintiffs are correct Montana imposes vicarious liability on an
employer when the employer has a non-delegable duty, but Plaintiffs are incorrect
that Montana’s non-delegable duty liability is available here. Non-delegable duty
liability, like the apparent authority liability discussed in Pierson, is a theory of
agency law separate and distinct from scope of employment liability. See
generally Faragher v. City of Boca Raton, 524 U.S. 775 (1998) (discussing
theories of agency law). Primeaux, Pierson, and Alinsky are clear that the FTCA
does not recognize a state’s other theories of vicarious liability. It waives the
United States’ immunity only for acts within the scope of employment. Because
the Plaintiffs do not dispute Officer Bullcoming’s acts were not within the scope of
his employment under Montana law as articulated in the controlling case Maguire
v. State, 835 P.2d 755 (Mont. 1992), the FTCA bars the claim.

C. Motion to certify the issue to the Montana Supreme Court

Plaintiffs argue in the alternative the Court should certify to the Montana
Supreme Court the issue of whether Officer Bullcoming’s conduct was within the
scope of employment.

District courts enjoy broad discretion to certify questions to state supreme
courts. Eckard Brandes, Inc. v. Riley, 338 F.3d 1082, 1087 (9th Cir. 2003).

Certification may be appropriate when a determinative issue in the case involves
important state law questions which remain unclear or unresolved under current
precedent. Virginia v. American Booksellers Ass’n, 484 U.S. 383, 393-398 (1988).
There is a presumption against certification after the federal district court has
issued its decision. Thompson v. Paul, 547 F.3d 1055, 1065 (9th Cir. 2008).
Litigants should not be given a second bite at the apple after an adverse decision.
Thompson, 547 F.3d at 1065; see also Enfield v. A.B. Chance Co., 228 F.3d 1245,
1255 (10th Cir. 2000) (“Although the issues raised by the City are novel and
somewhat difficult, the City did not seek certification until after it received an
adverse ruling from the district court. That fact alone persuades us that
certification is inappropriate.”); Perkins v. Clark Equip. Co., Melrose Div., 823
F.2d 207, 209-210 (8th Cir. 1987) (noting that request for certification was not
made “until after the motion for summary judgment had been decided against
them,” and stating that this “practice .. . should be discouraged. Otherwise, the
initial federal court decision will be nothing but a gamble with certification sought
only after an adverse ruling.”).

The Court denies Plaintiffs’ motion to certify for two reasons. First,
Plaintiffs filed their motion for certification after receiving an adverse
recommendation from Judge Cavan. Although Judge Cavan’s recommendation

does not constitute a final decision from the Court, parties should be discouraged
from seeking certification of an issue after a magistrate issues an adverse
recommendation. Perkins, 823 F.2d at 209-210. Second, there is no question of
state law that is unclear or unresolved. Currently, Montana defines scope of
employment to mean “in furtherance of his employer’s interest” or “for the benefit
of his master.” Maguire, 835 P.2d at 758. It is clear, just as the Montana Supreme
Court decided in Maguire, that sexual assault is outside the scope of employment
under that test. Although Montana may at some future point articulate a different
test, there is no unresolved question about which test courts should currently apply.
IV. Conclusion and order

1. Judge Cavan’s findings and recommendations (Doc. 60) are adopted in
full;

2. Plaintiffs’ motion for summary judgment (Doc. 23) is denied;

3. The United States’ motion for summary judgment (Doc. 34) is granted;

4. Plaintiffs’ motion to certify (Doc. 62) is denied;

5. Plaintiffs’ objections (Doc. 62) are overruled;

Dhenn? OM Te.

Susan P. Watters
United States District Court Judge

yA_
DATED this <7 day of August, 2019.
